828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles MEADORS, Plaintiff-Appellee,Preferred Risk Mutual Insurance Co., Intervening Plaintiff-Appellee,v.Ozene McKEEHAN and Shield of Shelter Insurance Co.,Defendants-Appellants.
No. 86-5844.
United States Court of Appeals, Sixth Circuit.
Sept. 2, 1987.

Before ENGEL, KRUPANSKY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
Defendants have appealed a judgment for the plaintiff in a personal injury action that arose out of an automobile accident.  The action was brought in federal court on diversity of citizenship grounds.  The defendants moved for a mistrial after one of the plaintiffs, while testifying, mentioned that he had given certain information to "the insurance company."    The district court denied the motion, and subsequently denied a motion for a new trial, finding that the plaintiff's statement, which was not invited by his counsel's question, had not been made intentionally or in bad faith for the purpose of injecting the subject of insurance into the trial.


2
Nothing in the transcript of the trial suggests that the statement was other than inadvertent.  The district court's resolution of the question is supported by a recent unpublished opinion of the Kentucky Court of Appeals, Delbert Jr. Williams v. St. Claire Medical Center, Inc., Nos. 84-CA-2707-MR, 84-CA-609-MR (1985).  Accordingly, and for the reasons stated by the district judge in his ruling from the bench (pp. 123-125, Joint Appendix) and in his memorandum of June 3, 1986, we AFFIRM the judgment of the district court.